Plaintiff and defendant entered into an antenuptial agreement May 17, 1889, wherein, in consideration of the marriage then contemplated between them, the plaintiff agreed to pay to the defendant certain moneys during her lifetime, and to care for, maintain, and educate a child of the defendant, and wherein the defendant, in addition to agreeing to be a dutiful and faithful wife, "does hereby relinquish and disclaim any and all right, claim and interest in and to the property of said party [the plaintiff] either as heir or otherwise." Within a few days thereafter they were married to each other, and are still living together as husband and wife. At the time of their marriage the plaintiff was the owner of certain land, upon which he resided, which was his separate property, and where since their marriage they have continued to reside. July 24, 1899, the defendant, without the knowledge or consent of the plaintiff, executed and caused to be recorded in the office of the county recorder a declaration of homestead upon the said land. The plaintiff has brought the present action to have it declared that the said declaration of homestead is a cloud upon his title, and that the same be canceled of record. At the trial the only evidence offered on behalf of the plaintiff was his own testimony, and at the close thereof the court, upon the motion of the defendant, granted a nonsuit. From the judgment entered thereon he has appealed.
The provisions of the Civil Code by which the wife is authorized to select a home for herself and the family out *Page 618 
of the separate property of the husband, that shall be exempt from the effect of misfortune or improvidence on his part, as well as from the importunity or rapacity of his creditors, have been enacted in pursuance of a public policy declared in the constitution, and, being remedial in their nature, are to receive a liberal construction. (Keyes v. Cyrus, 100 Cal. 322.1) To the extent that these provisions are enacted in the interest of the wife, the policy in pursuance of which they are enacted, as well as the purposes of their enactment, is to be considered in the construction of any agreement by her in reference thereto. She is not to be held to have surrendered the rights conferred by these provisions, except by clear and explicit language.
The relinquishment and disclaimer by the defendant of all right and interest in and to the property of the plaintiff, "either as heir or otherwise," was an agreement on her part not to seek to deprive him of any of his property, or to assert any claim thereto adverse to him during his lifetime, or any claim of inheritance therein after his death. Her declaration of homestead was not a violation of this obligation thus assumed by her, or an infringement of any right acquired by him by virtue of the agreement. In the same instrument he agreed "to take care of, and to care for, keep, maintain, and support" her; and by the contract of marriage into which they subsequently entered, there was imposed upon him an obligation to provide her with a home; and upon their marriage he took her to the property described in the complaint, wherein they have ever since lived, and thereby made it their home. The defendant did not by her aforesaid agreement relinquish her right to a home or preclude herself from taking the precaution to make the home secure to her during their married life. The only effect of declaring a homestead thereon was to exempt it from execution or forced sale in satisfaction of judgments against him, and to restrain him from alienating the property without her consent. As the property was his separate property, by her declaration of homestead she acquired no estate or proprietary interest therein which she could assert adversely to him, but merely secured the right to a home therein during the common lifetime of herself and her husband. She has no right of *Page 619 
survivorship in the property, but on his death it will vest in his heirs discharged of all claim or interest on her part by virtue of such declaration. (Code Civ. Proc., sec. 1474.) The right given to the superior court by this section to set apart a homestead "to the family of the decedent" for a limited period is not controlled or in any way affected by the wife's previous selection of a homestead. (Weinreich v. Hensley, 121 Cal. 653.)
The respondent is not precluded from urging this point in support of the action of the superior court because it was not specified as one of the grounds of her motion for a nonsuit. The reason for the rule that only such grounds can be considered upon an appeal is, that if other grounds were specified, the plaintiff might overcome the objection by additional evidence, but if the defect is inherent in his cause of action, and cannot be cured, the reason for the rule ceases to exist, and the rule itself has no application. (Daley v. Russ, 86 Cal. 114; Fontana v. PacificCan Co., 129 Cal. 51.)
Cooper, C., and Gray, C., concurred.
For the reasons given in the foregoing opinion the judgment is affirmed.
Henshaw, J., McFarland, J., Lorigan, J.
1 38 Am. St. Rep. 296.